His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
This is an appeal from an order directing executory process to issue against certain property of the defendant. .
Appellant complains that the. mortgage on which the order issued is not authentic in form, and secondly, that it does not import a confession of judgment.
■ The act is in form private, but all the parties thereto have duly acknowledged it before a notary and two witnesses. It is therefore authentic. C. C., 2234-2242.
*315Opinion and decree April 30th, 1917.
Rehearing refused, May 28, 1917.
In this act the mortgagor recognizes and acknowledges the debt for which the mortgage was given. This is the only confession of judgment necessary to authorize the issuance of executory process. C. P., 733; Dejean v. Hebert, 31 An., 729; Richardson v. McDonald, 139 La., 655.
The judgment appealed from is therefore affirmed.
Judgment affirmed.